Citation Nr: 0123409	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to May 1946.  
He died in November 1978 of terminal pneumonia.  The 
surviving spouse is the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Manila, the Republic of the 
Philippines, Regional Office (RO).  In the decision, the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
this issue on appeal has been obtained.

2.  The veteran died in November 1978, at the age of 69 
years, with the cause of death listed as terminal pneumonia.

3.  During his lifetime, the veteran had not established 
service connection for any disability.

4.  The terminal pneumonia that caused the veteran's death 
was not present until many years after his separation from 
service.

5.  The veteran's cause of death cannot be attributed to his 
service.


CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records indicate that he had service 
from April 1945 to May 1946.  Service medical records from 
October 1945 and April 1946 report no illnesses and, 
specifically, no problems with the veteran's lungs.  The 
veteran died in November 1978 with cause of death listed as 
terminal pneumonia.

The appellant filed a claim for death benefits in April 1999.  
In October 1999, the RO sent the appellant a letter 
specifying the evidence she should submit in support of her 
claim.  In January 2000, the RO sent another letter advising 
the appellant that the RO still had not received the evidence 
in support of her claim.  In support of her claim, the 
appellant submitted the veteran's death certificate, the 
death certificate of both the veteran's and the appellant's 
previous spouses, and the appellant's and veteran's marriage 
certificate.

The RO issued a decision in May 2000 denying service 
connection for the veteran's cause of death.  The appellant 
filed a notice of disagreement and subsequently perfected her 
appeal.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the appellant informed her of 
the information and evidence needed to substantiate her claim 
and complied with the VA's notification requirements.  The RO 
supplied the appellant with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's death 
certificate, which contains a medical opinion as to the cause 
of his death.  The appellant did not request a hearing.  The 
RO sent the appellant a letter in January 2001 informing her 
of the new requirements under the VCAA.  The appellant 
responded in a letter, dated March 2001, requesting that the 
case be decided on the evidence already on the record.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the appellant. See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
service connection for the veteran's cause of death.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as bronchiectasis, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

The cause of death of a veteran is considered to be due to a 
service-connected disability when such disability was either 
the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312.

IV.  Analysis

The veteran's service medical records do not indicate any 
illness during service or at the time of his discharge.  
There are no treatment records on file for pneumonia. At no 
time during the veteran's life did he seek service connection 
for any disability.  The Board notes that the death 
certificate does not contain any medical opinion relating the 
cause of death to service.

The Board finds that there is no evidence of record that 
indicates that the veteran's cause of death was directly 
service connected.  The terminal pneumonia that caused the 
veteran's death was not present until many years after his 
separation from service.  The veteran's cause of death cannot 
be directly attributed to service.  Nor is there evidence 
that the veteran is entitled to a statutory presumption of 
service connection for cause of death.  Therefore, the 
veteran's cause of death was not shown to be incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.312 (2000).  Accordingly, the 
appellant's claim for service connection is denied.





ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

